Citation Nr: 1507128	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  07-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory disorder (manifested by emphysema, upper respiratory infections (URIs) and sinusitis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1974 until May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In August 2011 and July 2014, the Board remanded the issue for additional development.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

As mentioned in the Introduction, the issue of entitlement to service connection for a respiratory disability has been remanded twice before by the Board.  In August 2011, the Board noted that the Veteran's service treatment records documented that he was seen numerous times in service for upper respiratory symptoms, including URIs and sinusitis.  The Board further stated that a June 1995 VA examination (approximately one year after the Veteran's discharge) reflected that he was diagnosed with chronic obstructive pulmonary disease (COPD).  However, upon a review of such record, it appears that COPD was not, in fact, diagnosed; rather, it was noted as a "problem."  Following an interview with the Veteran, to include his complaints of experiencing repeat attacks of runny nose and cough, and a physical examination, upper respiratory tract infection in the form of rhinitis was diagnosed; however, the examiner found that such was treated and cured, and he had no residual problem.   Even so, the Board determined that, in light of the Veteran's in-service complaints, a remand was necessary in order to determine what the Veteran's respiratory disorder was related to his in-service respiratory complaints.

In November 2011, the Veteran was given a VA respiratory conditions examination.  At such time, the examiner noted that the Veteran's lungs were clear, but he had a frequent dry cough during the examination.  She diagnosed shortness of breath of unknown etiology since the 1990s.  The examiner indicated that the Veteran had never received a pulmonary function test (PFT), and that she was unsuccessful in her attempts to schedule the Veteran for one.  The examiner opined that, after reviewing the Veteran's file, she could not locate a diagnosis of COPD, and that the only complaints of "anything pulmonary" were from 2006.  The examiner also stated that the Veteran's service treatment records were silent for respiratory complaints aside from upper respiratory infections.

In July 2014, after the Veteran's claim had been returned to the Board, the Board again remanded the issue because it was determined that the November 2011 VA examination was inadequate for adjudication purposes.  Specifically, the Board found that, because the November 2011 examiner determined that a PFT was necessary, the opinion offered was incomplete and, therefore, inadequate.  Consequently, the Board concluded that a remand was necessary to afford the Veteran a new examination that included a PFT, as well as an opinion addressing the nature and etiology of any current respiratory disorder.

In November 2014, the Veteran was afforded another VA examination, at which time the examiner diagnosed the Veteran with emphysema with a diagnosis date of 2014.  During the examination, the Veteran stated that he began experiencing shortness of breath during the last few years of service in the 1990s.  He also reported that he began smoking at the age of eighteen and continued for roughly twenty years.  He stated that he was able to quit for four years, but had just started again occasionally.  The Veteran also indicated that he recalled exposures to numerous agents such as jet exhaust, gas, and paint.

Following an interview with the Veteran, a review of the record, a PFT, and examination, the examiner opined that the Veteran's respiratory disorder was less likely than not incurred in or caused by his military service.  To support her conclusion, the examiner highlighted the fact that the Veteran's service treatment records did not contain any complaints of shortness of breath, as well as the lack of shortness-of-breath complaints immediately following service.  The examiner noted the Veteran's contention that he had been exposed to many irritating agents during service; however, the examiner highlighted the lack of any documentation in the Veteran's service treatment records concerning exposure or evidence of care for any respiratory complaints while in service or in the early years after the Veteran's retirement.  Instead, the examiner opined that a history of smoking was the most common risk factor/cause of emphysema.

However, the Board finds that this opinion is inadequate.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In this regard, the Veteran's representative argued that the Veteran's symptoms began in service and have continued to the present.  Despite this contention, the examiner relied upon the lack of treatment in service and immediately following service to form the basis of her opinion, and did not discuss the Veteran's statements regarding his continuity of symptoms since service.  The United States Court of Appeals for Veterans Claims has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that a remand in order to obtain an addendum opinion is necessary.  In offering an opinion, the examiner must consider the Veteran's lay statements regarding service incurrence and continuity of symptoms since service.  In this regard, he reported at the November 2014 examination that he began experiencing shortness of breath during the last few years of service in the 1990s.  The Board also draws attention to the fact that the Veteran filed his claim for a respiratory disorder one year after leaving service.  In addition, as indicated previously, the June 1995 examination noted the Veteran's complaints of experiencing repeat attacks of runny nose and cough.  Furthermore, in May 1996, the Veteran was seen at the Naval Medical Center in San Diego, California, complaining of mild shortness of breath and mild lightheadedness.   

Accordingly, the case is REMANDED for the following action:

1.  Return the record the VA examiner who conducted the Veteran's November 2014 VA respiratory conditions examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the November 2014 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner should identify all current respiratory disorders and, thereafter, provide an opinion as to whether it is at least as likely as not that any currently diagnosed respiratory disorder is as a result of his military service, to include his in-service exposure to numerous irritating agents such as jet exhaust, gas, and paint.

In offering such opinion, the examiner should specifically discuss and consider the Veteran's lay statement regarding the onset of his respiratory problems in service, and the continuity of symptomatology since leaving service.

The complete rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

